Mr. President of the United Nations General Assembly, Volkan Bozkir,
Mr. Secretary-General of the United Nations, Antonio Guterres, whom I am pleased to greet in our mother tongue, Heads of State, Government and Delegation,
Ladies and Gentlemen,
It is an honor to open this Assembly together with representatives of sovereign nations, at a point in time when the world needs the truth to overcome its challenges.
COVID-19 has become the center of attention over the course of this year and, first of all, I wish to express my sorrow for each and every life lost.
From the very beginning, in my country, I warned that we had two problems to solve, the virus and joblessness, and that both issues had to be addressed simultaneously and with the same sense of responsibility.
As determined by court ruling in Brazil, all measures involving social distancing and restrictions of movement were delegated to each of the 27 Governors in the Federation. The President, in turn, was assigned the responsibility for sending out resources nationwide.
As was the case in much of the world, segments of the Brazilian media have also politicized the virus by spreading panic among the population. Under the mottoes “stay at home” and “we will deal with the economy later on”, they almost brought about social chaos to the country.
But our administration in a bold step put in place several economic measures that prevented a greater evil.
Emergency relief was granted in installments adding up to approximately $1,000 for 65 million people, the largest assistance program for the poorest in Brazil and perhaps one of the largest in the world.
More than $100 billion were allocated to cover health related actions and help small and micro enterprises; measures were also taken to offset the loss in revenue collection in state and local governments.
More than 200,000 indigenous families were assisted with foodstuffs and covid prevention efforts.
In close contact with healthcare professionals, we encouraged early treatment of the disease.
$400 million were dedicated to the research, development and production of the Oxford vaccine in Brazil. In Brazil, hospitals did not lack the means to cater to covid patients.
The pandemic teaches us a major lesson, which is that we cannot possibly depend on just a few nations for the production of essential inputs and means for our survival. The hydroxychloroquine input production alone had a 500 per cent price increase at the onset of the pandemic.
Brazil is thus open for the development of state-of-the-art technology and innovation efforts, such as 4.0 Industry, artificial intelligence, nanotechnology and 5G technology, with all partners who respect our sovereignty and cherish freedom and data protection.
In Brazil, despite the world crisis, agricultural production never stopped. Farmers have worked harder than ever, producing food to feed over 1 billion people.
Brazil has indeed helped to continuously feed the world. Our truck drivers, maritime, port and aviation workers have kept the entire logistics chain fully active and ensured distribution domestically and into the export markets.
Our agribusiness remains vibrant and thriving and, above all, it has and respects the best environmental legislation on the planet.
Even so, we are victims of a most brutal disinformation campaign about the Amazon and the Brazilian wetlands.
The Brazilian Amazon is known to be immensely rich. That explains the support given by international institutions to this disinformation campaign anchored on shady interests coupled with exploitative and unpatriotic Brazilian associations with the purpose of undermining the Government and Brazil itself.
We are leaders when it comes to the conservation of tropical rainforests. We have the world’s cleanest and most diversified energy mix.
Even as one of the world’s ten largest economies, we account for only 3 per cent of carbon emissions worldwide.
We provide food security to one sixth of the world’s population, even while preserving 66 per cent of our native vegetation and using only 27 per cent of our territory for animal husbandry and agriculture. These are figures that no other country has.
Brazil stands out as the world’s largest producer of foodstuffs. And for that reason there is such a strong interest in spreading out disinformation about our environment.
We are open to the world to offer our very best, i.e., our agricultural products. We have never exported so much. The world increasingly relies on Brazil to feed itself.
Ours is a tropical rainforest and as such it does not allow fire to be spread out within it. Fire outbreaks tend to occur virtually at the same places, in the eastern surroundings of the forest, where Brazilians of indigenous ancestry burn their farmlands in search of livelihood in already cleared areas.
Criminal fire outbreaks are fought with stringency and determination. I stand by my zero tolerance policy towards environmental crime. Together with Congress, we have sought land regularization with a view to identify the perpetrators of these criminal acts.
May I call to mind that the Amazon Region is larger than the whole of Western Europe. Hence, the difficulty of fighting not only fire outbreaks, but also illegal logging and biopiracy. In response, we are currently expanding and enhancing the use of technology and improving inter-agency operations, which include the engagement of the Armed Forces.
Our wetlands, with an area larger than many European countries, just as California, faces the same problems. Large fires are the inevitable consequence of high local temperature coupled with the accumulation of decaying organic matter.
Our concern for the environment goes beyond our forests. Brazil’s National Marine Debris Program, one of the very first initiatives of this kind, has designed a strategy for our coastline, which spans over 8,500 km.
Accordingly, Brazil made every effort at the COP25 in Madrid to establish, under the provisions of the Paris Agreement, an effective international carbon market. Unfortunately, however, the forces of protectionism prevailed.
In 2019, Brazil was the victim of a criminal seepage of Venezuelan oil, sold without proper control, which resulted in serious damage to the environment and major losses to the fishing and tourism industries.
Brazil deems it important to respect the freedom of navigation as established under the United Nations Convention on the Law of the Sea.
Accordingly, environmental protection rules must be respected and criminal acts investigated in a timely fashion, so as to ensure that criminal offenses such as that perpetrated against Brazil will not affect other countries.
Brazil stands out not only on the environmental preservation front, but also on the humanitarian and human rights agenda, an area where Brazil has become an international benchmark reference given our commitment and dedication in supporting Venezuelan refugees who reach Brazil through the border state of Roraima.
Operation Welcome, led by the Brazilian Ministry of Defense, has received almost 400,000 Venezuelans displaced as a result of the deep political and economic crisis bred by the Venezuelan dictatorship.
More than 4,000 Brazilian members of the military have taken part in the operation, which consists of a humanitarian logistical task force with a view to welcoming, sheltering and internalizing newly arrived families at the border.
As a founding member of the United Nations, Brazil is committed to the basic principles of the UN Charter: peace and international security, cooperation among nations, respect for human rights and fundamental freedoms. As the organization reaches its 75th anniversary, we now have the opportunity to renew our commitment and loyalty to these ideals.
Peace cannot possibly be dissociated from security. Cooperation among peoples cannot possibly be dissociated from freedom.
Brazil has enshrined the principles of peace, cooperation and the prevalence of human rights in its own Constitution, and has traditionally contributed to translate them into reality.
Brazil has by now taken part in more than 50 peacekeeping operations and related missions and has, as such, contributed with more than 55,000 members of the military, police officers and civilians, with remarkable involvement in the Suez Canal, Angola, East Timor, Haiti, Lebanon and the Congo.
Two Brazilian female members of the military were acknowledged by the United Nations for their work against sexual violence as part of the UN Mission in the Central African Republic.
We remain committed to completing the trade agreements signed between Mercosur and the European Union as well as the European Free Trade Association. These agreements contain important provisions that reinforce our commitment to environmental protection.
Under my administration, Brazil finally puts behind a protectionist tradition and has now adopted trade liberalization as a key tool for growth and transformation.
I reaffirm our commitment to the reform of the World Trade Organization, which must provide us with the relevant disciplines in line with the new international realities.
We are also approaching the official process for Brazil’s accession to the OECD. To that end, we have already put in place the world’s highest standards in all areas, to include financial regulation, digital security and environmental protection.
In my first year in office, we have successfully carried out the pension reform and, more recently, we submitted two new reform bills to Congress, to include the tax system and the administrative reform of the state apparatus.
New regulatory frameworks in key sectors, such as sanitation and natural gas, are also being put in place. They will attract more investments, provide economic stimulus and create jobs and income.
In 2019, Brazil was the world’s fourth largest destination of foreign direct investment and, in the first half of 2020, despite the pandemic, we have seen an increase in the inflow of investments as compared to the same period of last year. This is a clear-cut evidence of the world’s confidence in our government. In coordination with South Atlantic partners, Brazil has been working to reinvigorate the South Atlantic Peace and Cooperation Zone.
Brazil is concerned with and repudiates terrorism in all parts of the world.
In Latin America, we continue to strive for the preservation and promotion of democracy as a cornerstone of the economic progress we all desire.
Liberty is humankind’s greatest asset.
I call upon the entire international community to protect religious freedom and fight against Christophobia. I also wish to reaffirm my solidarity and support for the people of Lebanon in the wake of the recent hardships they have endured.
We believe that the time is right for us to open up new and more optimistic horizons for the future of the Middle East. The peace agreements between Israel and the United Arab Emirates and between Israel and Bahrain — three friends of Brazil with which our government has greatly strengthened relations — are excellent news.
Brazil also welcomes the Plan for Peace and Prosperity launched by President Donald Trump, which features a promising vision to resume the path towards a much- desired solution to the Israeli-Palestinian conflict after more than seven decades of efforts.
Brazil’s new policy of simultaneously pursuing closer relations with Israel and the Arab countries is very much in line with those initiatives, which finally shine a light of hope for that region.
Brazil is a Christian and conservative country, and has family as its foundation.
May God bless us all.
Thank you very much.